Citation Nr: 0722200	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-40 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to a special home adaptation 
housing grant or a certificate of eligibility for assistance 
in acquiring specially adapted housing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted in March 2007 by the undersigned Acting 
Veterans Law Judge.

The issue of entitlement to a special home adaptation housing 
grant or a certificate of eligibility for assistance in 
acquiring specially adapted housing is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The June 1987 RO decision denying entitlement to a 
special home adaptation housing grant or a certificate of 
eligibility for assistance in acquiring specially adapted 
housing is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2006).   

2.  Evidence received since the June 1987 RO denial is not 
duplicative or cumulative of evidence previously considered 
or it relates to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSION OF LAW

New and material evidence has been received since the June 
1987 rating decision to reopen a claim for entitlement to a 
special home adaptation housing grant or a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, and the claim is reopened  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1987, the RO denied the veteran's claim for 
entitlement to a special home adaptation housing grant and a 
certificate of eligibility for assistance in acquiring 
specially adapted housing.  The veteran did not appeal the 
decision.  Therefore, the June 1987 RO decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d) (2006); 
38 C.F.R. § 20.200, 20.302, 20.1103 (2006).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed his claim in August 2003.  As defined when 
the veteran submitted his August 2003 application, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the June 1987 denial consists of a 
large amount of medical records, photographs of the veteran's 
home, and the transcript of the veteran's March 2007 Travel 
Board hearing.  In addition, VA clinical records have been 
added to the claims file, and the claim file reflects that 
service connection has been granted for additional 
disabilities since the June 1987 decision.

With the exception of some duplicate medical records, all the 
evidence listed above is new, in that it has not been 
submitted to VA before.  The Board finds that the evidence is 
new and material because it relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
Specifically, the evidence received since the last final 
decision indicates that diagnoses of arthritis of the right 
knee and a back disability have been assigned since the prior 
decision.  The evidence further shows that the veteran 
underwent a right knee replacement in June 2003, but that 
knee replacement is malpositioned and is both painful and 
unstable.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim for entitlement to a 
special home adaptation housing grant or a certificate of 
eligibility for assistance in acquiring specially adapted 
housing.  The claim is reopened.  38 U.S.C.A. § 5108.  

Once a claim is reopened, the Board may decide the claim on 
the merits, if development of the claim is complete.  Here, 
as discussed further below, the Board finds that additional 
medical development is required prior to a final appellate 
decision.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in August 2003, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The August 2003 VCAA 
letter does not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the April 2005 VCAA letter did make the 
specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
August 2003 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The Board observes that the August 2003 VCAA notice letter 
informed the veteran of what constituted new and material 
evidence.  The veteran was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must relate directly to substantiation of the claim.  
Therefore, there is no prejudice to the veteran.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Moreover, as the request 
to reopen the claim has been granted, the decision herein is 
favorable to the veteran, and this decision does not result 
in any prejudice to the veteran.  


ORDER

New and material evidence has been submitted and the claim 
for entitlement to a special home adaptation housing grant or 
a certificate of eligibility for assistance in acquiring 
specially adapted housing is reopened; the appeal is granted 
to this extent only.


REMAND

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A § 2101(a) may be 
extended if a veteran has the requisite service and service-
connected disability.  38 C.F.R. § 3.809.  The veteran must 
be entitled to compensation for permanent and total 
disability, and that disability must be due to: (1) the loss, 
or loss of use, of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or, (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or 
loss of use of one lower extremity; or, (3) the loss or loss 
of use of one lower extremity together with residuals of 
organic disease or injury that so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or, (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 C.F.R. § 3.809(b).  In addition, medical feasibility of 
continued residence in the home, if adapted, as well as 
certain financial criteria, must be present.

The veteran had a fusion of his left knee performed in 1968.  
Additionally, his left leg is two inches shorter than his 
right.  The veteran uses a wheelchair or crutches to 
ambulate.  He was diagnosed with osteoarthritis of the right 
knee, and underwent a total knee arthroplasty in June 2003.  
Since then, the veteran has experienced a great deal of pain 
in his right knee.  The clinical records reflect that the 
veteran has constant pain in the right knee, and has been 
offered the alternative of amputation or revision of the 
total knee replacement.  The veteran has testified that he is 
now unable to undergo either revision or amputation, as no 
surgery can be performed because of his problems with blood 
clots.  The veteran currently uses a wheelchair and crutches 
as normal modes of locomotion.  However, the clinical records 
associated with the claims file reflect only that the 
revision surgeries were cancelled because the medications the 
veteran was taking to prevent blood clots had not been 
properly adjusted, but do not provide a clear opinion that 
the veteran can never undergo the recommended right knee 
replacement revision.  Additional development of this medical 
evidence is required.

The examiner who conducted the June 2006 VA examination did 
not provide an opinion as to whether the veteran had loss of 
use of either lower extremity, or wo8uld be better served by 
amputation and a prosthesis of either lower extremity.  A 
more specific opinion, to include whether loss of use of one 
lower extremity is present and whether such loss of use, if 
present, precludes locomotion without an assistive device.  
"Preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches, 
or canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).  

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  This type of 
assistance is not available to any veteran more than once.  
38 C.F.R. § 3.809a.  

A remand is necessary so that the veteran may undergo a VA 
examination to determine whether he has lost the use of 
either leg, which, in combination with residuals of the 
organic disease or injury of the other leg, precludes 
locomotion.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's current VA clinical 
records, from June 2006 to the present, 
must be obtained.

2.  The RO should schedule the veteran 
for a VA examination.  The claims file 
must be provided to the examiner for 
review, the receipt of which should be 
acknowledged in the examination report.  
The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

3.  The examiner should opine as to 
whether the veteran has lost the use of 
either his right or his left lower 
extremity which, together with the 
residuals of the organic disease or 
injury of the other lower extremity, 
affects the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.  The examiner 
should be provided with the definition of 
loss of use and of preclusion of 
locomotion.

This determination should be made on the 
basis of the actual remaining function of 
his right or left lower extremity, that 
is, whether the acts of balance and 
propulsion, etc., could be accomplished 
equally well by an amputation stump with 
prosthesis.

If the examiner determines that, as a 
result or pain, instability, or other 
impairment of the right knee, the veteran 
would be just as well serviced by 
amputation of the right leg at the knee, 
the examiner should provide an opinion as 
to whether this finding is permanent, 
that is, whether it has been medically 
determined that the alternative of 
revision of the right knee offered to the 
veteran in 2005 has been determined to be 
medically infeasible.  

If the veteran has permanent loss of use 
of one lower extremity, such that the 
veteran would be equally well-served by 
amputation of that lower extremity, the 
examiner should specify whether the 
residuals of organic disease or injury, 
including of the other lower extremity, 
or other service-connected disability, 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
The examiner should describe the organic 
disease or injury which so precludes 
locomotion.

4.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal, 
including any development required to 
establish medical feasibility of the 
veteran's continued residence at the 
home, if adapted.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish the veteran a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


